

115 S1585 IS: Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2017
U.S. Senate
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1585IN THE SENATE OF THE UNITED STATESJuly 19, 2017Mr. Whitehouse (for himself, Mr. Schumer, Mr. Leahy, Mrs. Feinstein, Mrs. Murray, Mr. Durbin, Mr. Reed, Mr. Nelson, Mr. Carper, Ms. Stabenow, Mr. Menendez, Mr. Cardin, Mr. Sanders, Mr. Brown, Mr. Casey, Mrs. McCaskill, Ms. Klobuchar, Mr. Tester, Mr. Udall, Mrs. Shaheen, Mr. Merkley, Mr. Bennet, Mrs. Gillibrand, Mr. Franken, Mr. Coons, Mr. Blumenthal, Mr. Schatz, Ms. Baldwin, Mr. Murphy, Ms. Hirono, Mr. Heinrich, Mr. King, Mr. Kaine, Ms. Warren, Ms. Heitkamp, Mr. Markey, Mr. Booker, Mr. Peters, Mr. Van Hollen, Ms. Duckworth, Ms. Hassan, Ms. Harris, Ms. Cortez Masto, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to provide for additional disclosure
			 requirements for corporations, labor organizations, Super PACs and other
			 entities, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2017 or the DISCLOSE Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Regulation of certain political spending Sec. 101. Application of ban on contributions and expenditures by foreign nationals to domestic corporations that are foreign-controlled, foreign-influenced, and foreign-owned. Sec. 102. Clarification of application of foreign money ban to certain disbursements and activities. TITLE II—Campaign disbursement reporting Sec. 201. Campaign disbursement reporting. Sec. 202. Effective date. TITLE III—Other provisions Sec. 301. Severability.  IRegulation of certain political spending 101.Application of ban on contributions and expenditures by foreign nationals to domestic corporations that are foreign-controlled, foreign-influenced, and foreign-owned (a)Application of banSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended—
 (1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (3)any corporation which is not a foreign national described in paragraph (1) and—
 (A)in which a foreign national described in paragraph (1) or (2) directly or indirectly owns or controls—
 (i)5 percent or more of the voting shares, if the foreign national is a foreign country, a foreign government official, or a corporation principally owned or controlled by a foreign country or foreign government official; or
 (ii)20 percent or more of the voting shares, if the foreign national is not described in clause (i); (B)in which two or more foreign nationals described in paragraph (1) or (2), each of whom owns or controls at least 5 percent of the voting shares, directly or indirectly own or control 50 percent or more of the voting shares;
 (C)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation with respect to its interests in the United States; or
 (D)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation with respect to activities in connection with a Federal, State, or local election, including—
 (i)the making of a contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or
 (ii)the administration of a political committee established or maintained by the corporation. . (b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
					
 (c)Certification of compliance required prior To carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation during a year, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation), shall file a certification with the Commission, under penalty of perjury, that the corporation is not prohibited from carrying out such activity under subsection (b)(3), unless the chief executive officer has previously filed such a certification during that calendar year.
						.
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
				102.Clarification of application of foreign money ban to certain disbursements and activities
 (a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);.
 (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:
					
 (8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year:
 (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States.
 (B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act.
 (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund.
 (D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities..
				IICampaign disbursement reporting
			201.Campaign
			 disbursement reporting
				(a)Information
			 required To be reported
					(1)Treatment of
			 functional equivalent of express advocacy as independent
 expenditureSubparagraph (A) of section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)) is amended to read as follows:
						
 (A)that expressly advocates the election or defeat of a clearly identified candidate, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate, taking into account whether the communication involved mentions a candidacy, a political party, or a challenger to a candidate, or takes a position on a candidate’s character, qualifications, or fitness for office; and.
					(2)Expansion of
			 period during which communications are treated as electioneering
 communicationsSection 304(f)(3)(A)(i) of such Act (52 U.S.C. 30104(f)(3)(A)(i)) is amended—
 (A)by redesignating subclause (III) as subclause (IV); and
 (B)by striking subclause (II) and inserting the following:
							
 (II)in the case of a communication which refers to a candidate for an office other than the President or Vice President, is made during the period beginning on January 1 of the calendar year in which a general or runoff election is held and ending on the date of the general or runoff election (or in the case of a special election, during the period beginning on the date on which the announcement with respect to such election is made and ending on the date of the special election);
 (III)in the case of a communication which refers to a candidate for the office of President or Vice President, is made in any State during the period beginning 120 days before the first primary election, caucus, or preference election held for the selection of delegates to a national nominating convention of a political party is held in any State (or, if no such election or caucus is held in any State, the first convention or caucus of a political party which has the authority to nominate a candidate for the office of President or Vice President) and ending on the date of the general election; and.
						(3)Effective date;
			 transition for electioneering communications made prior to
 enactmentThe amendment made by paragraph (2) shall apply with respect to communications made on or after January 1, 2018, except that no communication which is made prior to such date shall be treated as an electioneering communication under subclause (II) or (III) of section 304(f)(3)(A)(i) of the Federal Election Campaign Act of 1971 (as amended by paragraph (2)) unless the communication would be treated as an electioneering communication under such section if the amendment made by paragraph (2) did not apply.
					(b)Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities
					(1)In
 generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:
						
							324.Disclosure of
				campaign-related disbursements by covered organizations
								(a)Disclosure
				statement
									(1)In
 generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—
 (A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle and ending on the first such disclosure date; and
 (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.
										(2)Information
 describedThe information described in this paragraph is as follows:
 (A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that—
 (i)identifies each beneficial owner by name and current residential or business street address; and
 (ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity.
 (B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.
 (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.
 (D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.
 (E)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account—
 (i)the name and address of each person who made such payment during the period covered by the statement;
 (ii)the date and amount of such payment; and
 (iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date,
											but
				only if such payment was made by a person who made payments to the
			 account in
				an aggregate amount of $10,000 or more during the period beginning
			 on the first
				day of the election reporting cycle and ending on the disclosure
 date.(F)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization—
 (i)the name and address of each person who made such payment during the period covered by the statement;
 (ii)the date and amount of such payment; and
 (iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date,
											but
				only if such payment was made by a person who made payments to the
			 covered
				organization in an aggregate amount of $10,000 or more during the
			 period
				beginning on the first day of the election reporting cycle and
			 ending on the
 disclosure date.(G)Such other information as required in rules established by the Commission to promote the purposes of this section.
										(3)Exceptions
										(A)Amounts received
 in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization.
										(B)Donor
 restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—
 (i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and
 (ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements.
											(C)Amounts
 received from affiliatesThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply to any amount which is described in subsection (f)(3)(A)(i).
										(4)Other
 definitionsFor purposes of this section: (A)Beneficial owner defined (i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly—
 (I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or
 (II)has a substantial interest in or receives substantial economic benefits from the assets of an entity.
 (ii)ExceptionsThe term beneficial owner shall not include—
 (I)a minor child;
 (II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person;
 (III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person;
 (IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or
 (V)a creditor of an entity, unless the creditor also meets the requirements of clause (i).
												(iii)Anti-abuse
 ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A).
											(B)Disclosure
 dateThe term disclosure date means— (i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and
 (ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.
											(C)Election
 reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.
 (D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.
										(b)Coordination
				with other provisions
									(1)Other reports
 filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.
									(2)Treatment as
 separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.
 (c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.
								(d)Campaign-Related
				disbursement defined
 (1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following:
 (A)An independent expenditure consisting of a public communication.
 (B)An electioneering communication, as defined in section 304(f)(3).
 (C)A covered transfer.
 (2)Intent not requiredA disbursement for an item described in subparagraph (A), (B), or (C) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement.
									(e)Covered
 organization definedIn this section, the term covered organization means any of the following:
 (1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).
 (4)A labor organization (as defined in section 316(b)).
 (5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)).
 (6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts.
									(f)Covered transfer
				defined
									(1)In
 generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—
 (A)designates, requests, or suggests that the amounts be used for—
 (i)campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (C)engaged in discussions with the recipient of the transfer or payment regarding—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;
 (D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or
 (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.
 (2)ExclusionsThe term covered transfer does not include any of the following:
 (A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.
 (B)A disbursement made by a covered organization if—
 (i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and
 (ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.
											(3)Exception for
				certain transfers among affiliates
										(A)Exception for
				certain transfers among affiliates
											(i)In
 generalThe term covered transfer does not include an amount transferred by one covered organization to another covered organization if such transfer—
 (I)is not made directly into a separate segregated bank account described in subsection (a)(2)(E); and
 (II)is treated as a transfer between affiliates under subparagraph (B).
												(ii)Special
 ruleIf the aggregate amount of transfers described in clause (i) exceeds $50,000 in any election reporting cycle—
 (I)the covered organization which makes such transfers shall provide to the covered organization receiving such transfers the information required under subsection (a)(2)(F) (applied by substituting the period beginning on the first day of the election reporting cycle and ending on the date of the most recent transfer described in subsection (f)(3)(A)(i) for the period covered by the statement in clause (i) thereof); and
 (II)the covered organization receiving such transfers shall report the information described in subclause (I) on any statement filed under subsection (a)(1) as if any contribution, donation, or transfer to which such information relates was made directly to the covered organization receiving the transfer.
												(B)Description of
 transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—
 (i)one of the organizations is an affiliate of the other organization; or
 (ii)each of the organizations is an affiliate of the same organization,
											except
				that the transfer shall not be treated as a transfer between
			 affiliates if one
				of the organizations is established for the purpose of making
			 campaign-related
				disbursements.(C)Determination of
 affiliate statusFor purposes of this paragraph, the following organizations shall be considered to be affiliated with each other:
 (i)A membership organization, including a trade or professional association, and the related State and local entities of that organization.
 (ii)A national or international labor organization and its State or local unions, or an organization of national or international unions and its State and local entities.
 (iii)A corporation and its wholly owned subsidiaries.
											(D)Coverage of
				transfers to affiliated section 501(c)(3)
 organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization..
					(2)Conforming
 amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement.
					(3)Coordination with FinCEN
 (A)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this subsection.
 (B)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324.
						202.Effective
 dateExcept as provided in section 201(a)(3), the amendments made by this title shall apply with respect to disbursements made on or after January 1, 2018, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
			IIIOther provisions
 301.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
			